
	
		II
		Calendar No. 148
		110th CONGRESS
		1st Session
		S. 119
		[Report No. 110–66]
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mr. Leahy (for himself,
			 Mr. Bingaman, Mr. Harkin, Mr.
			 Kerry, Mr. Lautenberg,
			 Mr. Rockefeller,
			 Mr. Dorgan, Mr.
			 Schumer, Mr. Wyden,
			 Ms. Cantwell, Mrs. Clinton, Mr.
			 Menendez, Mr. Nelson of
			 Florida, Mr. Durbin,
			 Mrs. Feinstein, Ms. Landrieu, Mr.
			 Feingold, Ms. Mikulski,
			 Mrs. Boxer, Mr.
			 Cardin, and Mr. Byrd)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			May 15, 2007
			Reported by Mr. Leahy,
			 with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To prohibit profiteering and fraud relating
		  to military action, relief, and reconstruction efforts, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 War Profiteering Prevention Act of
			 2007.
		2.Prohibition of profiteering
			(a)Prohibition
				(1)In generalChapter 47 of title 18, United States Code,
			 is amended by adding at the end the following:
					
						1039.War profiteering and fraud relating to
				military action, relief, and reconstruction efforts
							(a)Prohibition
								(1)In generalWhoever, in any matter involving a contract
				or the provision of goods or services, directly or indirectly, in connection
				with a war, military action, or relief or reconstruction activities within the
				jurisdiction of the United States Government, knowingly and willfully—
									(A)(i)executes or attempts to execute a scheme or
				artifice to defraud the United States; or
										(ii)materially overvalues any good or service
				with the specific intent to defraudand excessively
				profit from the war, military action, or relief or reconstruction
				activities;;
										shall be fined under paragraph
				(2), imprisoned not more than 20 years, or both; or(B)(i)falsifies, conceals, or covers up by any
				trick, scheme, or device a material fact;
										(ii)makes any materially false, fictitious, or
				fraudulent statements or representations; or
										(iii)makes or uses any materially false writing
				or document knowing the same to contain any materially false, fictitious or
				fraudulent statement or entry;
										shall be fined under paragraph (2)
				imprisoned not more than 10 years, or both.(2)FineA person convicted of an offense under
				paragraph (1) may be fined the greater of—
									(A)$1,000,000; or
									(B)if such person derives profits or other
				proceeds from the offense, not more than twice the gross profits or other
				proceeds.
									(b)Extraterritorial jurisdictionThere is extraterritorial Federal
				jurisdiction over an offense under this section.
							(c)VenueA prosecution for an offense under this
				section may be brought—
								(1)as authorized by chapter 211 of this
				title;
								(2)in any district where any act in
				furtherance of the offense took place; or
								(3)in any district where any party to the
				contract or provider of goods or services is
				located.
								.
				(2)Table of sectionsThe table of sections for chapter 47 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
					
						
							1039. War profiteering and
				fraud relating to military action, relief, and reconstruction
				efforts.
						
						.
				(b)Civil forfeitureSection 981(a)(1)(C) of title 18, United
			 States Code, is amended by inserting 1039, after
			 1032,.
			(c)Criminal forfeitureSection 982(a)(2)(B) of title 18, United
			 States Code, is amended by striking or 1030 and inserting
			 1030, or 1039.
			(d)RICOSection 1956(c)(7)(D) of title 18, United
			 States Code, is amended by inserting the following: , section 1039
			 (relating to war profiteering and fraud relating to military action, relief,
			 and reconstruction efforts) after liquidating agent of financial
			 institution),.
			(d)Money launderingSection 1956(c)(7)(D) of title 18, United
			 States Code, is amended by inserting after liquidating agent of
			 financial institution), the following: section 1039 (relating to
			 war profiteering and fraud relating to military action, relief, and
			 reconstruction efforts),.
			(e)RICOSection
			 1961(1) of title 18, United States Code, is amended by inserting after
			 in connection with access devices), the following:
			 section 1039 (relating to war profiteering and fraud relating to
			 military action, relief, and reconstruction efforts),.
			
	
		May 15, 2007
		Reported with amendments
	
